Citation Nr: 0110928	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  94-35 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine with radiation to the upper 
extremities, evaluated as 20 percent disabling prior to 
August 28, 1999.

2.  Entitlement to an increased rating for traumatic 
arthritis of the cervical spine with radiation to the upper 
extremities and right shoulder impingement, evaluated as 40 
percent disabling since August 28, 1999.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from May 1943 to December 
1945 and from March 1946 to May 1947.

The instant appeal arose from an August 1993 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which denied a claim for an 
increased rating, above 20 percent, for traumatic arthritis 
of the cervical spine with radiation to the upper 
extremities.  This case was remanded by the Board of 
Veterans' Appeals (Board) in January 1997 for further 
development.  By rating decision dated in June 2000, an 
increased rating, to 40 percent, was granted, effective 
August 28, 1999.  Since this claim has not been withdrawn, an 
increased rating above 40 percent remains at issue on appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits 
are awarded).


FINDINGS OF FACT

1.  Prior to August 29, 1999, traumatic arthritis of the 
cervical spine with radiation to the upper extremities was 
manifested primarily by moderate limitation of motion with 
pain and X-rays showing narrowing of the C5-6 and C6-7 
intervertebral disc spaces with spur formation and early 
encroachment on the neural foramen.

2.  Since August 29, 1999, traumatic arthritis of the 
cervical spine with radiation to the upper extremities and 
right shoulder impingement was manifested primarily by severe 
limitation of motion of the neck with pain in the neck and 
shoulder and X-rays showing narrowing of the C5-6 and C6-7 
intervertebral disc spaces with spur formation and early 
encroachment on the neural foramen.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
traumatic arthritis of the cervical spine with radiation to 
the upper extremities, for the period prior to August 29, 
1999, are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010, 5290, 5293 (2000).

2.  The criteria for a rating greater than 40 percent for 
traumatic arthritis of the cervical spine with radiation to 
the upper extremities and right shoulder impingement, for the 
period from August 29, 1999, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).

As an initial matter, it is the conclusion of the Board that 
the new law has no impact on the issue in this case.  This is 
true because the VA has already fulfilled the notice and duty 
to assist requirements of the Veterans Claims Assistance Act.  
All relevant facts have been properly developed to the extent 
possible.  The record includes the veteran's service medical 
records; post-service VA and private treatment records; a 
transcript of the veteran's June 1994 hearing before RO 
personnel; and written statements prepared by the veteran and 
his representative.  The record also includes numerous VA 
examination reports.  Significantly, over the pendency of 
this appeal, he has been examined twice by the VA.  As noted 
above, this case has previously been remanded by the Board in 
order to comply with the duty to assist.  The veteran has not 
made the VA aware of any records relevant to the present 
claim that have not been associated with the claims folder.  
Thus, as sufficient data exists to address the merits of the 
claim, the Board concludes that the VA has adequately 
fulfilled its statutory duty to assist the veteran in the 
development of his claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
also, Murphy v. Derwinski, 1 Vet. App. 78 (1990) and Littke 
v. Derwinski, 1 Vet. App. 90 (1990).

In addition, the appellant has been notified of the 
information necessary to substantiate his claim for increased 
disability evaluations.  He was advised in the statement of 
the case issued in January 1994 of the regulations pertaining 
to traumatic arthritis and limitation of motion of the 
cervical spine, 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 
5290.  In the October 1994 hearing officer's decision and in 
the October 1994 supplemental statement of the case (SSOC) he 
was provided the regulation pertaining to intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293.  In the 
January 1997 Board decision, and in the June 2000 rating 
decision and SSOC the veteran was advised of the regulations 
pertaining to functional loss due to pain.  Under these 
circumstances, the Board finds that adjudication of the issue 
on appeal, without referral to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49,747 
(1992)).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2000).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2000).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection for right scalenus anticus syndrome was 
granted in a February 1949 rating decision.  From 1948 to 
1964, that disability was rated as 10 percent disabling.  A 
May 1964 rating decision reduced the disability evaluation to 
0 percent based on an examination which found that right 
scalenus anticus syndrome was not present.  That 
noncompensable disability evaluation was confirmed and 
continued until a November 1987 rating decision.  

The November 1987 rating decision recharacterized the 
service-connected disability as traumatic arthritis of the 
cervical spine based on service X-rays showing slight change 
of C6 and current degenerative changes supported by evidence 
of continuity.  A 10 percent rating was assigned based on 
pain as analogous to limited motion under Diagnostic Code 
5010-5290.  Diagnostic Code 5010 pertains to traumatic 
arthritis, which is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2000).  Degenerative 
arthritis is rated on the basis of limitation of motion for 
the specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2000).  Diagnostic Code 5290 pertains 
to limitation of motion of the cervical spine.  It provides a 
10 percent rating for slight limitation of motion of the 
cervical spine, a 20 percent rating for moderate limitation 
of motion, and a 30 percent rating for severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000).

A September 1989 rating decision increased the disability 
evaluation to 20 percent based on mild limitation of motion 
with pain and numbness radiating down the arm under 
Diagnostic Code 5010-5293.  Diagnostic Code 5293 pertains to 
intervertebral disc syndrome and provides that postoperative, 
cured intervertebral disc syndrome is noncompensable.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  Mild 
intervertebral disc syndrome warrants a 10 percent rating; 
moderate intervertebral disc syndrome with recurring attacks 
warrants a 20 percent rating; and severe disease with 
recurring attacks, with intermittent relief warrants a 40 
percent rating.  Id.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent rating.  Id.

The veteran filed the present claim for increase in January 
1993.  By rating decision dated in June 2000, an increased 
rating, to 40 percent, was granted, effective August 28, 
1999.  The veteran contends, essentially, that the 20 percent 
disability percentage assigned prior to August 28, 1999, and 
the 40 percent disability percentage assigned since that time 
do not adequately reflect the severity of his service-
connected traumatic arthritis of the cervical spine with 
radiation to the upper extremities, and that increased 
ratings should be awarded.  After a review of the record, 
however, the Board finds that his contentions are not 
supported by the evidence, and his claims fail.

Entitlement to a Rating Greater than 20 Percent
for the Period prior to August 29, 1999

The Board has reviewed all the evidence of record.  The 
service medical records include a November 1946 record which 
diagnosed traumatic arthritis of the cervical region due to 
an injury incurred when the veteran's ship struck another 
ship in 1944.  A January 1947 X-ray of the cervical spine 
noted slight lipping at C6.  Post-service medical records 
prior to 1992 include numerous VA examination reports and VA 
and private treatment records.  These records show complaints 
of neck pain with occasional reports of numbness or tingling 
in the right upper extremity.  X-rays showed muscle spasm and 
arthritis, described as mild and moderate.  Range of motion 
was sometimes described as limited and sometimes described as 
full.  A December 1980 private medical record noted that the 
veteran reported that his neck symptoms had increased "a 
lot" after he was involved in a motor vehicle accident in 
1965.  An August 1987 VA examination also noted that a motor 
vehicle accident in 1984 had increased his neck symptoms.

VA treatment records dated in 1992 did not show significant 
treatment of the cervical spine.  During his June 1994 
hearing, the veteran testified that he had pain in the neck 
and shoulders with motion.  He took Motrin for pain relief.  
He reported he wore a cervical collar which was not issued by 
the VA.  He reported that he had not had any recent treatment 
or therapy for his neck.  

In July 1994 he underwent a VA examination.  He reported 
difficulty turning his head due to neck pain, and he reported 
numbness in the entire right arm which occurs mostly at night 
when he lies down.  Physical examination revealed decreased 
range of motion to the right and left at the extremes of the 
range due to pain in addition to mild limitation of flexion 
and extension due to pain.  Neurological examination was 
normal as regards the upper extremities.  X-rays revealed 
narrowing of the C5-6 and C6-7 intervertebral disc spaces 
with spur formation and early encroachment on the neural 
foramen.

In June 1997 he underwent another VA examination.  The 
examiner noted that the claims folder had been reviewed.  He 
reported neck pain radiating to the right shoulder, pain with 
overhead activities, and decreased strength in the right 
shoulder.  He denied "any frank symptoms consistent with 
radiculopathy."  Physical examination revealed no evidence 
of paraspinal atrophy or spasm.  Range of motion of the 
cervical spine was flexion to 70 degrees, extension to 0 
degrees, rotation to the right and left to 45 degrees, and 
left and right lateral bend to 20 degrees.  X-rays of the 
neck were ordered; however, the examiner noted that the 
veteran apparently did not report for that procedure.  The 
examiner did review previous X-rays and found "only moderate 
degenerative changes of the lower cervical spine."

VA treatment records from 1993 to August 1999 include a 
November 1994 record which noted complaints of increased 
right shoulder pain with raising the right arm in the last 
week and a March 1999 record which noted a complaint of neck 
pain.  These records also reveal that the veteran had two 
strokes in 1996 and 1997 and that he has residual left 
hemiparesis.  Otherwise, those records did not reveal 
significant treatment for neck or upper extremity complaints.

Prior to August 28, 1999, traumatic arthritis of the cervical 
spine with radiation to the upper extremities was rated as 20 
percent disabling.  The next higher rating under Diagnostic 
Code 5290 for limitation of motion of the cervical spine is 
30 percent which is appropriate where limitation of motion is 
severe.  The Board finds that the preponderance of the 
medical evidence prior to August 28, 1999, reveals that the 
veteran's limitation of motion was no more than moderate, 
which is the criterion for the 20 percent rating.

The medical evidence which shows that the limitation of 
motion of the cervical spine is not severe includes the July 
1994 VA examination which found only mild limitation of 
motion.  This conclusion is supported by the examiner's 
findings on physical examination of "mild" limitation of 
flexion and extension and limitation of motion only at the 
extremes of the range of motion to the right and left.  Other 
evidence which shows that the limitation of motion of the 
cervical spine was not severe prior to August 28, 1999, are 
the findings of the June 1997 VA examination. Range of motion 
of the cervical spine at that time overall is not deemed by 
the Board to be severe as flexion and rotation were 
essentially normal, lateral bending was moderate, and only 
limitation of extension was severe.  

Further, the Board's conclusion that the veteran did not have 
severe limitation of motion of the cervical spine due to 
traumatic arthritis prior to August 28, 1999, is supported by 
the fact that the VA treatment records over this period did 
not reveal significant complaints or treatment for the neck 
and upper extremities.  In addition, during his 1994 hearing, 
the veteran testified that he had not received recent 
treatment for his neck and that his pain was relieved by 
medication to some degree.  For these reasons, the Board does 
not find that a higher rating is warranted under Diagnostic 
Code 5290.

The Board has also considered whether a higher rating prior 
to August 28, 1999, was warranted under Diagnostic Code 5293 
for intervertebral disc syndrome.  The next higher rating 
under that Diagnostic Code 5290 is 40 percent which is 
appropriate where symptoms are severe with recurring attacks 
with intermittent relief.  The Board finds that the 
preponderance of the medical evidence prior to August 28, 
1999, reveals that the veteran's manifestations of 
intervertebral disc syndrome were no more than moderate with 
recurring attacks, which is the criteria for the 20 percent 
rating.

The medical evidence which shows that the intervertebral disc 
syndrome of the cervical spine is not severe includes the 
July 1994 VA examination which found results of a 
neurological examination were normal as regards the upper 
extremities.  X-rays did reveal narrowing of the C5-6 and C6-
7 intervertebral disc spaces with spur formation and early 
encroachment on the neural foramen.  However, the veteran did 
not report and the examiner did not find symptoms of 
intervertebral disc syndrome which were severe with recurring 
attacks with intermittent relief.  Other evidence which shows 
that the intervertebral disc syndrome of the cervical spine 
was not severe prior to August 28, 1999, are the findings of 
the June 1997 VA examination.  This is so because the 
examiner noted that the veteran denied symptoms consistent 
with radiculopathy and because physical examination revealed 
no evidence of paraspinal atrophy or spasm. 

Further, the Board's conclusion that the veteran did not have 
severe intervertebral disc syndrome of the cervical spine 
prior to August 28, 1999, is supported by the fact that the 
VA treatment records over this period did not reveal 
significant complaints or treatment of the neck and upper 
extremities during this period.  In addition, during his 1994 
hearing, the veteran testified that he had not received 
recent treatment for his neck and that his pain was relieved 
by medication to some degree.  For these reasons, the Board 
does not find that a higher rating is warranted under 
Diagnostic Code 5293.

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight- bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain 
in the neck; however, the 1994 VA examiner directly addressed 
the question of functional loss due to pain and concluded 
that such loss was no more than moderate.

Accordingly, the Board finds that a disability evaluation in 
excess of 20 percent for traumatic arthritis of the cervical 
spine with radiation to the upper extremities is not 
warranted prior to August 28, 1999.

Entitlement to a Rating Greater than 40 Percent since August 
28, 1999 

On August 28, 1999, the veteran underwent VA examinations of 
the joints and spine.  The joints examination noted "very 
limited" neck motion.  He could flex the neck 20 degrees, he 
was unable to touch his chin to his chest, he could look 10 
degrees to the left and right, and he could side bend to the 
left and right about 5 degrees.  Deep tendon reflexes in the 
upper extremities were 1+.  He had 4-5/5 strength in the 
right upper extremity, but it was difficult to examine 
strength in the left upper extremity because of the stroke 
residuals. 

The examiner noted that the veteran had pain and limitation 
of motion because of cervical arthritis.  He stated that 
normal range of motion was 45-50 degrees to the right and 
left and that a person should be able to touch his or her 
chin to chest.  However, he said that determining normal 
range of motion was difficult in the veteran because range of 
motion is lost with age.  The examiner did say that the 
veteran's range of motion was less than it should be.

Due to the residuals of the stroke, the examiner found it 
difficult to comment on weakness, fatigability, and 
incoordination due to neck pain.  The examiner indicated that 
he did not think that the veteran would be able to maintain 
substantially gainful employment due to residuals of the 
stroke, including loss of use of the left lower extremity, 
and due to his very limited range of motion in the neck.  
However, he also stated that despite substantial loss of 
motion in the neck, he did not feel that the veteran was 
substantially limited because of his neck.  Instead, he felt 
that he was limited by the previous strokes.  The examiner 
opined that any pain in the right shoulder was radiating from 
the neck as his right shoulder range of motion was very good.  
The findings in X-rays of the cervical spine taken in August 
1999 were similar to those noted at the time of the July 1994 
examination.  

The August 28, 1999 spine examination noted that the veteran 
complained of numbness in the entire left side due to his 
history of strokes.  Examination revealed no tenderness to 
palpation of the cervical spine.  Side bending and rotation 
was limited to 10 degrees on each side, but flexion and 
extension were described as "fairly full."  The veteran 
complained of significant pain with neck movement, and the 
examiner noted grinding and popping noises.  Motor strength 
was full in the upper extremities.  Reflexes were 1+ in the 
upper extremities.  Sensory examination revealed left 
hemibody anesthesia. 

The examiner's impression was that the examination results 
were not consistent with cervical myelopathy or 
radiculopathy.  The examiner noted that the left-sided 
symptoms were residuals of a right hemispheric stroke.  The 
examiner also opined that the veteran's cervical spine 
disorder was not as significant as his stroke residuals.  The 
primary cervical spine complaint was noted to be pain.  The 
examiner determined that an electromyograph (EMG) was not 
warranted as it would probably not have a significant yield 
and would be confusing due to the stroke residuals.

Effective August 28, 1999, the veteran's service-connected 
traumatic arthritis of the cervical spine with radiation to 
the upper extremities has been rated 40 percent disabling 
under Diagnostic Code 5293.  The Board has considered the 
recent evidence of record but finds that there is no basis 
for a higher evaluation under the applicable Diagnostic 
Codes.  The Board has considered Diagnostic Code 5290 for 
limitation of motion of the cervical spine; however, his 
current, 40 percent, rating exceeds the maximum schedular 
rating, 30 percent, for limitation of motion of the cervical 
spine.  

There is no basis for a rating in excess of 40 percent based 
on limitation of motion due to pain or functional loss under 
the criteria of 38 C.F.R. §§ 4.40 or 4.45, as the veteran is 
presently receiving the maximum schedular rating for 
limitation of motion of the cervical spine.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In addition, the Board notes 
that the medical evidence of record does not show that the 
appellant's neck disability involves abnormal mobility 
requiring neck brace (jury mast) (Diagnostic Code 5285), 
complete bony fixation of the spine (Diagnostic Code 5286), 
or ankylosis (Diagnostic Code 5287).  38 C.F.R. § 4.71a 
(2000).  Thus, these Diagnostic Codes are not applicable in 
this case.

The Board further observes that an increased rating under 
Diagnostic Code 5293 is also not warranted.  The Board notes 
that the appellant's August 1999 VA spine examination report 
concluded that there was no radiculopathy or myelopathy.  The 
veteran's pain was attributed to his spinal stenosis from 
arthritis.  Thus, in light of the above, it is the Board's 
determination that the evidence of record does not show 
pronounced intervertebral disc syndrome evidenced by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.  Accordingly, an 
increased rating under Diagnostic Code 5293 is not warranted.

In light of the above, the Board concludes that the 
appellant's current symptomatology does not warrant a higher 
rating under Diagnostic Codes 5285 to 5290 and 5293.  
Accordingly, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
the appellant's service-connected traumatic arthritis of the 
cervical spine with radiation to the upper extremities.

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Although the RO did not expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating for 
traumatic arthritis of the cervical spine with radiation to 
the upper extremities and right shoulder impingement.


ORDER

The claim for an increased rating, above 20 percent, for 
traumatic arthritis of the cervical spine with radiation to 
the upper extremities prior to August 28, 1999, is denied.

The claim for an increased rating, above 40 percent, for 
traumatic arthritis of the cervical spine with radiation to 
the upper extremities and right shoulder impingement since 
August 28, 1999, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

